Citation Nr: 1400240	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip replacement.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post removal of a left hip arthroplasty.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a dysthymic disorder, depression, and a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board notes that the Veteran's claim on appeal was previously characterized as whether new and material evidence has been submitted to reopen a claim of service connection for a dysthymic disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim is not limited to the diagnosis identified by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having a dysthymic disorder, major depressive disorder, and a schizoaffective disorder.  The Board therefore finds that the Veteran's claim is not limited solely to a dysthymic disorder.  Instead, the claim is properly characterized broadly as an application to reopen a claim of service connection for an acquired psychiatric disorder, to include a dysthymic disorder, depression, and schizophrenia.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.

The issue of entitlement to apportionment of the Veteran's VA benefits has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's applications to reopen his claims of entitlement to service connection for a right hip replacement and status post removal of a left hip arthroplasty. 
  
The Court of Appeals for Veterans Claims has held that when a veteran is attempting to reopen a previously disallowed claim, VA must notify the veteran of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

As to the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that this claim is inextricably intertwined with the above claims.  Therefore, adjudication of this claim must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should advise the Veteran of what evidence and information is necessary to reopen his claims and what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial of his claims as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

